NUMBER 13-09-00220-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE:  JESSICA MARIE GARCIA




On Petition for Writ of Mandamus.




MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, Jessica Maria Garcia, filed a petition for writ of mandamus in the above
cause on April 20, 2009.  On April 22, 2009, the Court entered an order requesting a
response to be filed by the real party in interest, Mary Elizabeth Rubio.  Such response
was duly filed on May 6, 2009. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown herself entitled to the
relief sought.  Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App.
P. 52.8(a).  The real party in interest's motion to strike and for sanctions is likewise
DENIED.

								PER CURIAM


Memorandum Opinion delivered and
filed this 14th day of May, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).